04/07/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 20-0189


                                       OP 20-0189
                                   _________________

DISABILITY RIGHTS MONTANA,

            Petitioner,

      v.

MONTANA JUDICIAL DISTRICTS 1-22,                                    ORDER
MONTANA COURTS OF LIMITED
JURISDICTION, MONTANA DEPARTMENT
OF CORRECTIONS, and THE MONTANA
BOARD OF PARDONS AND PAROLE,

            Respondents.
                                   _________________

      Pursuant to Petitioner Disability Rights Montana’s motion for leave to file a reply
brief in the referenced matter, and good cause appearing,
      IT IS HEREBY ORDER that the motion is GRANTED.
      The Clerk is directed to file the Petitioner’s reply brief.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                   April 7 2020